Citation Nr: 0216958	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  93-20 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the thoracic spine.

3.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the cervical spine.

4.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the right knee.

5.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right elbow.

7.  Entitlement to an evaluation in excess of 30 percent for 
peripheral neuropathy due to B-12 deficiency of the right 
upper extremity.

8.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy due to B-12 deficiency of the left 
upper extremity.

9.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy due to B-12 deficiency of the right 
lower extremity.

10.  Entitlement to an evaluation in excess of 10 percent 
for peripheral neuropathy due to B-12 deficiency of the left 
lower extremity.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.J. Bakke



REMAND

The veteran had active duty from May 1941 to May 1945 and 
from March 1947 to November 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2000, the veteran submitted a written request 
for a hearing before a member of the Board.  He specifically 
requested that the hearing be scheduled at the RO in 
Montgomery, Alabama, using a videoconference, if possible.  
The claims file does not show that the veteran has withdrawn 
his request for a hearing.  A hearing on appeal must be 
granted when, as in this case, the appellant expresses a 
desire to appear for one.  38 C.F.R. § 20.700(a) (2001).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the RO before a member of the 
Board appearing by video-teleconference.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




